DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2019 has been entered.

3.  Applicant's amendment, filed 8/17/2020, is acknowledged.

4.  Applicant’s IDS, filed 01/07/2021 and 01/12/2021 is acknowledged. 
 


REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance: 

After reviewing the prior art references submitted by applicants in the IDS, filed on  01/07/2021 and 01/12/2021. It is found that none of the provided references teaches or discloses the limitations of the instant claims. Accordingly, the claims are allowed for the reasons set forth in the previous Notice of Allowance mailed on October 15, 2020.

6.  Claims 1 and 14 are allowable.

7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

April 2, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644